Order entered June 2, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00659-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-09-13818-E

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE